438 S.E.2d 751 (1994)
Jonathan Dunbar WESTON
v.
CAROLINA MEDICORP, INC. and Forsyth Memorial Hospital, Inc., d/b/a Forsyth Memorial Hospital.
No. 9321SC229.
Court of Appeals of North Carolina.
January 18, 1994.
*753 Kennedy, Kennedy, Kennedy & Kennedy by Harvey L. Kennedy and Harold L. Kennedy, III, Winston-Salem, for plaintiff-appellant.
Womble Carlyle Sandridge & Rice by Anthony H. Brett, Dale E. Nimmo, and Joel M. Leander, Winston-Salem, for defendants-appellees.
WELLS, Judge.
Plaintiff argues in his first assignment of error that the trial court erred in denying his motion to set aside the judgment and award him a new trial pursuant to Rule 60(b)(6) of the North Carolina Rules of Civil Procedure. Plaintiff contends that the Civil Rights Act of 1991 (the Act) applies retroactively to his claim so as to entitle him to relief from judgment. We disagree.
The Act was signed into law on 21 November 1991. Pub.L. No. 102-166, 105 Stat. 1071 (1991). In section 3 of the Act, Congress stated that one of the purposes of the Act was "to respond to recent decisions of the Supreme Court by expanding the scope of relevant civil rights statutes in order to provide adequate protection to victims of discrimination." Section 101 of the Act prohibits all racial discrimination in the making and enforcement of contracts, and, in response to Patterson v. McLean Credit Union, 491 U.S. 164, 109 S. Ct. 2363, 105 L. Ed. 2d 132 (1989), section 101 of the Act provides that "make and enforce contracts" includes "the making, performance, modification, and termination of contracts, and the enjoyment of all benefits privileges, terms, and conditions of the contractual relationship." 42 U.S.C. § 1981(b) (1991).
Even if the Act did apply retroactively to plaintiff's claim, plaintiff is prevented from relitigating the issue of race discrimination based on the doctrine of the law of the case. According to the doctrine of the law of the case, once an appellate court has ruled on a question, that decision becomes the law of the case and governs the question both in subsequent proceedings in a trial court and on subsequent appeal. Transportation, Inc. v. Strick Corp., 286 N.C. 235, 210 S.E.2d 181 (1974). See also NCNB v. Virginia Carolina Builders, 307 N.C. 563, 299 S.E.2d 629 (1983).
When the trial court entered judgment against plaintiff, the trial court made the following finding of fact: "The actions taken by the Hospital in summarily suspending and revoking plaintiff's staff privileges were not taken on account of his race. Dr. Weston's race played no role in the proceedings." On his first appeal to this Court, we held that "plaintiff's assignments of error with regard to the findings of fact [were] ... ineffective to challenge the sufficiency of the evidence to support the findings under the `any competent evidence standard' of appellate review" and that "the trial court's findings of fact [were] conclusive on this appeal." Weston, supra.
The prior decision of this Court is the law of the case and as such is binding upon this panel. Plaintiff therefore is foreclosed from relitigating the question of race discrimination in this or any other subsequent proceeding. Furthermore, under general rules of estoppel by judgment, plaintiff is similarly precluded from relitigating an issue adversely determined against him. Poindexter v. First Nat'l Bank, 247 N.C. 606, 101 S.E.2d 682 (1958).
Plaintiff next argues that the trial court erred in denying his motion to set aside the judgment because there occurred a change in the law as announced by this Court in the case of Harris v. Miller, 103 N.C.App. 312, 407 S.E.2d 556, rev. granted, 329 N.C. 788, 408 S.E.2d 520 (1991). We disagree.
In Harris, we rejected the "captain of the ship doctrine" which plaintiff contends was relied upon by the trial court in ruling against him. Plaintiff argues that our rejection of the "captain of the ship doctrine" in Harris entitles him to relief from judgment.
In support of this argument, plaintiff makes the following statement in his brief: "In the present case, Dr. Weston had his *754 staff privileges revoked mainly because of the actions of the anesthesiologist in overloading [a] myomectomy patient with fluid." (Emphasis added). This statement is a gross distortion of the findings made by the trial court in the original judgment. Those findings reflect a history of repeated conduct on the part of Dr. Weston which, as we have noted earlier, required the Executive Committee to recommend that, because his medical judgment was impaired, his staff privileges be revoked so as to protect his patients from a risk of harm. Under these circumstances, the Harris rule has no application which would require the trial court to grant plaintiff's motion.
Our determination is that the trial court's denial was not a discretionary ruling but one which was required by the doctrine of the law of the case and issue preclusion. The order of the trial court is
Affirmed.
ARNOLD, C.J., and EAGLES, J., concur.